           Case 1:20-cv-07691-SLC Document 40 Filed 04/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
U.S. SPECIALTY INSURANCE COMPANY,

                              Plaintiff,

         -v-
                                                           CIVIL ACTION NO.: 20 Civ. 7691 (SLC)

                                                                         ORDER
HARLEYSVILLE WORCESTER INSURANCE COMPANY,

                              Defendant.


SARAH L. CAVE, United States Magistrate Judge.

         The Court held a Telephone Conference today concerning the status of discovery. (ECF

No. 21). Pursuant to the Telephone Conference, the fact discovery deadline is EXTENDED from

April 30, 2021, until Tuesday, June 1, 2021. The parties shall submit a joint letter certifying the

completion of fact discovery no later than Tuesday, June 8, 2021. In the event that the Aggressive

deposition in the related state court action does not proceed on May 20, 2021 as planned, any

request for a further extension of the fact discovery deadline must be made before June 1, 2021.



Dated:         New York, New York
               April 13, 2021

                                                     SO ORDERED



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge
